DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/28/2022 is considered and signed IDS form is attached.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 4 recites “said cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1, line 5 recites “polycarbonate or polyurethane”, which should be “polycarbonate layer or polyurethane layer”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2, lines 2-3 recite “said protective cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3, line 1 recites “said protective cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claims 4-6 are objected to because of the following informalities:  Claims 4-6, line 2 each recite “the cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6, lines 2-3 recite “two layers made of polycarbonate or polyurethane”, which should be “two polycarbonate layers or polyurethane layer”.  Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  Claims 7-8, lines 1-2 each recite “the cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8, lines 3-4 recite “said outer and inner layers being positioned on opposite sides of the central layer”, which should be “said outer polycarbonate layer and said inner polycarbonate layer being positioned on opposite sides of the central polyurethane layer ”.  Appropriate correction is required.
Claims 9-12 are objected to because of the following informalities:  Claims 9-12, line 2 each recite “the cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11, line 3 recite “polycarbonate”, which should be “polycarbonate layers”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25, line 2 and line 6 recite “the cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 8, lines 3-4 recite “said outer and inner layers being positioned on opposite sides of the central layer”, which should be “said outer polycarbonate layer and said inner polycarbonate layer being positioned on opposite sides of the central polyurethane layer ”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25, lines 7-8 recite “two made of polycarbonate and one made of polyurethane”, which should be “two are made of polycarbonate layers and one is made of polyurethane layer”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 26, line 2, line 4 and line 6 recite “the cover”, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 26, line 3 recite “the polycarbonate and polyurethane”, which should be “the polycarbonate layers and the polyurethane”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 2, lines 6-8 recite “polycarbonate…polyurethane…polycarbonate…polyurethane…glass….and glass”, which should be “polycarbonate layer…polyurethane layer…polycarbonate layer…polyurethane layer…glass layer….and glass layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, which depends on claim 10, recites “each” glass layer has a thickness between 4 and 8 mm, however, claim 10 only requires “a glass layer”, i.e. one glass layer. It is suggested that “each glass layer” is changed to “the glass layer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 18-20, claim 15 recites a thickness of each polycarbonate layer of between 11 and 13 mm while claims 18-20, which each depend on claim 15, recite a thickness of each polycarbonate layer is between 14 and 16 mm, between 14.5 and 15.5 mm and approximately 15 mm, respectively. Therefore, each of claims 18-20 fails to further limit claim 15 since each claim recites a different thickness range that is outside the scope of claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 10, 21 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP H11291754 A cited in IDS). 

Regarding claims 1, 2, 4, 5, 10, 21 and 30-32, Sato et al. disclose a light transmissive transparent body (transparent protective cover) comprising a glass pane 2/ thermoplastic polyurethane adhesive 4/ polycarbonate plastic plate 3 (see Abstract and Figure 1). The light-transmissive transparent body is used as roof of the cabin of a construction machine (telehandler having cab) (see Abstract and Figures 6-8). That is, transparent protective cover coincides with the roof. The light transmissive transparent body provides high impact resistance and high mechanical resistance against flying objects from outside (see paragraph 0015). Accordingly, the light transmissive transparent body comprises one or more materials designed to withstand the falling of hazardous material for the safety of an operator onboard the cab.
Sato et al. disclose thermoplastic polyurethane adhesive has thickness of about 1 mm (see paragraph 0026). The glass plate has a thickness of about 2 to 3 mm (see paragraph 0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP H11291754 A cited in IDS).

Regarding claims 22-24, Sato discloses the telehandler as set forth above. Sato et al. disclose thermoplastic polyurethane adhesive has thickness of about 1 mm (see paragraph 0026).
Sato does not explicitly disclose thermoplastic polyurethane adhesive layer has thickness as claimed. However, given that “about” includes values slightly above and below the disclosed value, it is clear that the thickness of “about 1 mm” would overlap the claimed thickness of between 1.2 and 1.3 mm, between 1.25 and 1.27 mm, and approximately 1.26 mm.
Alternatively, the only deficiency of Sato is that Sato disclose the use of “about 1 mm” thick polyurethane adhesive layer, while the present claims require thickness of between 1.2 and 1.3 mm, between 1.25 and 1.27 mm, and approximately 1.26 mm.
It is apparent, however, that the instantly claimed thickness of polyurethane adhesive layer and that taught by  Sato are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of polyurethane adhesive layer disclosed by Sato and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of polyurethane adhesive layer disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Sato, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-8 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti (US 2018/0364012 A1) in view of Hunter et al. (4,592,947).

Regarding claims 1, 2, 6, 7 and 13-24, Iotti discloses telehandler comprising armored cab where the cab has an armored roof that comprises an upper window 240 that is transparent (transparent protective cover) as well as an armored rear surface that also has a transparent window 250 (paragraphs 0019, 0042, 0044, Fig.1). Accordingly, the protective cover coincides with the roof of the cab. Given that telehandler comprises armored roof, the armored roof (protective cover) comprises one or more materials to withstand the falling of hazardous material for the safety of an operator onboard the cab. 
Iotti does not disclose the transparent protective cover as presently claimed.
Hunter et al. discloses laminates comprising polyurethanes, wherein the polyurethane is optically clear and has sufficient strength for forming strong laminates with glass, polycarbonate and other materials used in light transmitting laminates (see col. 1, lines 6-7 and lines 36-41). The polyurethanes can be used to form non-distorting thick laminates for application such as bullet proof glass (see col. 2, lines 34-36). The laminate comprises a layer of polyurethane between a layer of first material and a layer of second material, wherein the first material and second material can be same (see col. 8, claim 1). The first material and second material can be light transmitting plastic such as polycarbonate (see col. 5, lines 55-59 and col. 8, claim 1). The thickness of polyurethane layer is about 10 to about 100 mils, i.e. 0.254 to 2.54 mm (see col. 5, lines 44-46). The thickness of polycarbonate layer is about 60 mils to about 1 inch, i.e. 1.5 to 25.4 mm (see col. 5, lines 59-61). Further, a primer (adhesive) can be applied to polycarbonate layer for adhesion to polyurethane layer (see col. 2, lines 51-52). Accordingly, Hunter et al. disclose transparent laminate comprising polycarbonate / polyurethane / polycarbonate, optionally comprising primer (adhesive) between polycarbonate and polyurethane.
In light of motivation for using the transparent laminate comprising polycarbonate / polyurethane / polycarbonate disclosed by Hunter et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the transparent laminate comprising polycarbonate / polyurethane / polycarbonate as transparent protective cover in Iotti in order to provide sufficient strength for forming strong laminates, and thereby arrive at the claimed invention.

Regarding claim 3, Iotti et al. disclose armored cab comprising windscreen 230, upper window 240 as roof and rear view window 250 (see paragraph 0042). Given that each of windscreen 230, upper window 240 as roof and rear view window 250 comprise armored glass slab that is same material, the upper window 240 (transparent protective cover) together with windscreen 230 read on transparent protective cover extends forwards also forming a windscreen.

Regarding claims 4, 5 and 25, Iotti et al. in view of Hunter et al. disclose transparent laminate comprising polycarbonate / polyurethane / polycarbonate, optionally comprising primer (adhesive) between polycarbonate and polyurethane. That is, Iotti et al. in view of Hunter et al. disclose adjacent layers (polycarbonate, polyurethane, polycarbonate) joined by an adhesive. Further, given that Hunter et al. disclose only three layers (polycarbonate, polyurethane, polycarbonate) adhered using adhesive, Iotti et al. in view of Hunter et al. disclose transparent protective cover only made from three layers of which two made of polycarbonate and one made of polyurethane joined to each other by an adhesive.

Regarding claim 8, Iotti et al. in view of Hunter et al. disclose transparent laminate comprising polycarbonate / polyurethane / polycarbonate, optionally comprising primer (adhesive) between polycarbonate and polyurethane. Given that adhesive is optional, Iotti et al. in view of Hunter et al. disclose transparent protective cover of central polyurethane layer, an inner polycarbonate layer and an outer polycarbonate layer, the outer polycarbonate layer and the inner polycarbonate layer being positioned on opposite side of the central polyurethane layer.

Claims 1-4, 6, 7, 9-24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6,276,750 B1) in view of Hunter et al. (4,592,947), Saunders et al. (3,388,032) and Ryan et al. (US 2011/0177310 A1).

Regarding claims 1-3, 6, 7, 9-21 and 26, Frisch disclose a fork lift truck cab (i.e. telehandler having a cab) having a roof made of at least partly a bullet proof glass (i.e. transparent or semi-transparent protective cover) (see Title, Abstract). The roof combines a high degree of safety against falling objects with good sight lines (see Abstract). The roof is substantially transparent for an improved field of vision and simultaneously provided the driver (operator onboard the cab) with optimal protection against falling objects (hazardous material) (see col. 1, lines 29-32). That is, the roof (protective cover) comprises one or more materials designed to withstand the falling of hazardous material for the safety of an operator onboard the cab. The bullet proof glass is used for forming a windshield, roof and rear window (see col. 2, lines 55-58). That is, the protective cover coincides with the roof on the cab and the protective cover (roof) extends forwards also forming the windscreen (windshield or rear window).
While Frisch discloses the protective cover comprising a bullet-proof glass, Frisch does protective cover as presently claimed.
Hunter et al. discloses laminates comprising polyurethanes, wherein the polyurethane is optically clear and has sufficient strength for forming strong laminates with glass, polycarbonate and other materials used in light transmitting laminates (see col. 1, lines 6-7 and lines 36-41). The polyurethanes can be used to form non-distorting thick laminates for application such as bullet proof glass (see col. 2, lines 34-36). The laminate comprises a layer of polyurethane between a layer of first material and a layer of second material, wherein the first material and second material can be same (see col. 8, claim 1). The first material and second material can be light transmitting plastic such as polycarbonate (see col. 5, lines 55-59 and col. 8, claim 1). The thickness of polyurethane layer is about 10 to about 100 mils, i.e. 0.254 to 2.54 mm (see col. 5, lines 44-46). The thickness of polycarbonate layer is about 60 mils to about 1 inch, i.e. 1.5 to 25.4 mm (see col. 5, lines 59-61). 
In light of motivation for using the transparent laminate comprising polycarbonate / polyurethane / polycarbonate disclosed by Hunter et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the transparent laminate comprising polycarbonate / polyurethane / polycarbonate laminated to the bullet-proof glass in Frisch in order to provide sufficient strength for forming strong laminates, and thereby arrive at the claimed invention. Accordingly, Frisch in view of Hunter et al. disclose transparent laminate comprising polycarbonate/ polyurethane / polycarbonate/ glass. 
Frisch in view of Hunter et al. do not disclose polyurethane layer between polycarbonate and glass. Frisch in view of Hunter et al. do not disclose the glass layer is positioned inside the cab than the polycarbonate and polyurethane layers. Frisch in view of Hunter et al. do not disclose cover consisting of only succession of the seven layers as presently claimed.
Saunders et al. disclose a laminated safety glass (see Title). When polycarbonate is bonded directly to glass, the resulting safety glass is impractical because of insufficient bond strength due to the polycarbonate and glass having different coefficients of thermal expansion (see col. 1, lines 18-23). A safety glass made of bonding polycarbonate directly to glass will crack and craze on cooling from the temperature necessary to bond the two together due to the different thermal expansion coefficients (see col. 1, lines 23-27). When a polyurethane is used to bond polycarbonate with glass, the laminated article due to the elastic character of the polyurethane is able to absorb more energy and thus is able to withstand greater impact and also due to high adhesion none of the glass breaks away from the polycarbonate layer (see col. 1, lines 53-57, col. 2, lines 25-28 and col. 5-6, lines 71-3). The laminated safety glass can be used for windshields (see col. 2, lines 43-45 and col.5, lines 56-61). The polyurethane layer has a thickness of about 10 to 45 mils, i.e. 0.254 to 1.14 mm (see col. 4, lines 29-31).
In light of motivation for using polyurethane layer to bond glass and polycarbonate disclosed by Saunders et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyurethane layer of Saunders et al. to bond polycarbonate layer with bullet-proof glass in Frisch in view of Hunter et al. in order to absorb more energy and withstand greater impact as well as to improve adhesion of glass and polycarbonate and prevent glass break away from the polycarbonate, and thereby arrive at the claimed invention. Accordingly, Frisch in view of Hunter et al. and Saunders et al. disclose the transparent laminate, i.e. cover consisting of polycarbonate / polyurethane/ polycarbonate/ polyurethane/ glass.
Frisch in view of Hunter et al. and Saunders et al. do not disclose the glass layer is positioned inside the cab than the polycarbonate and polyurethane layers. Frisch in view of Hunter et al. and Saunders et al. do not disclose cover consisting of only succession of the seven layers as presently claimed.
Ryan et al. et al. disclose a projectile-resistant transparent laminate comprising a first transparent lamina 102a and a second rigid transparent lamina 102b bonded together with transparent ether-based thermoplastic elastomer interposed therebetween 104, wherein the rigid transparent lamina forms the strike side (see Abstract, Figures 1 and 2 and paragraph 0021). The rigid transparent lamina can be polycarbonate (see paragraph 0021).
In light of motivation for using polycarbonate layer on strike side disclosed by Ryan et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polycarbonate layer positioned outside or strike side in the transparent laminate (cover) of Frisch in view of Hunter et al. and Saunders et al. in order to provide projectile-resistance, and thereby arrive at the claimed invention.
Accordingly, Frisch in view of Hunter et al., Saunders et al. and Ryan et al. disclose the transparent laminate, i.e. cover consisting of polycarbonate / polyurethane/ polycarbonate/ polyurethane/ glass, wherein outer polycarbonate layer is positioned on strike side and glass layer is positioned inside than the polycarbonate and polyurethane layers.
Frisch in view of Hunter et al., Saunders et al. and Ryan et al. do not disclose cover consisting of only succession of the seven layers as presently claimed.
As noted above, Ryan et al. et al. disclose a projectile-resistant transparent laminate comprising a first transparent lamina 102a and a second rigid transparent lamina 102b bonded together with transparent ether-based thermoplastic elastomer layer 104 interposed therebetween (see Abstract, Figure 1 and paragraph 0021). The rigid transparent lamina can be glass (see paragraph 0021). The transparent ether-based thermoplastic elastomer increases the elasticity of the glass layers and substantially reduces the area of local gross deformation at the point of impact (see paragraph 0024). Given that the transparent ether-based thermoplastic elastomer reduces deformation at the point of impact, the transparent ether-based thermoplastic elastomer layer is hurricane resistant layer. Given that the transparent ether-based thermoplastic elastomer (hurricane resistant layer) comprises anti-oxidant and light-stabilizer (see paragraph 0022), the transparent ether-based elastomer layer is composite hurricane resistant layer.
In light of motivation for using a projectile-resistant transparent laminate comprising the transparent ether-based thermoplastic elastomer layer between glass sheets disclosed by Ryan et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use projectile-resistant transparent laminate comprising the transparent ether-based thermoplastic elastomer layer between glass sheets of Ryan et al. instead of glass layer in Frisch in view of Hunter et al., Saunders et al. and Ryan et al. in order to provide projectile-resistance as well as increase the elasticity of the glass layers and substantially reduce the area of local gross deformation at the point of impact, and thereby arrive at the claimed invention.
Accordingly, Frisch in view of Hunter et al., Saunders et al. and Ryan et al. disclose the transparent laminate, i.e. cover consisting of polycarbonate / polyurethane/ polycarbonate/ polyurethane/ glass / composite hurricane resistant layer/ glass, wherein outer polycarbonate layer is positioned on strike side and glass layer is positioned inside than the polycarbonate and polyurethane layers.

Regarding claim 4, Frisch in view of Hunter et al., Saunders et al. and Ryan et al. disclose transparent laminate as set forth above. Further, Hunter et al. disclose a primer (adhesive) can be applied to polycarbonate layer for adhesion to polyurethane layer (see col. 2, lines 51-52). Accordingly, Hunter et al. disclose transparent laminate comprising polycarbonate / polyurethane / polycarbonate comprising primer (adhesive) between polycarbonate and polyurethane. That is, at least two adjacent layers of cover are joined by adhesive.

Regarding claims 22-24, Frisch in view of Hunter et al., Saunders et al. and Ryan et al. disclose transparent laminate as set forth above. Hunter et al. disclose polyurethane adhesive layer (polyurethane adhesive layer between polycarbonate layers) having thickness of about 10 to about 100 mils, i.e. 0.254 to 2.54 mm (see col. 5, lines 44-46). Saunders et al. disclose polyurethane adhesive layer (polyurethane adhesive layer between polycarbonate layer and glass layer) having thickness of about 10 to 45 mils, i.e. 0.254 to 1.14 mm (see col. 4, lines 29-31).
Saunders et al. do not explicitly disclose polyurethane adhesive layer has thickness as claimed. Given that “about” includes values slightly above and below the disclosed value, it is clear that the thickness of “about 1.14 mm” would overlap the claimed thickness of between 1.2 and 1.3 mm, between 1.25 and 1.27 mm, and approximately 1.26 mm. 
Alternatively, the only deficiency of Saunders et al. is that Saunders et al. disclose the use of “about 1.14 mm” thick polyurethane adhesive layer, while the present claims require thickness of between 1.2 and 1.3 mm, between 1.25 and 1.27 mm, and approximately 1.26 mm.
It is apparent, however, that the instantly claimed thickness of polyurethane adhesive layer and that taught by  Saunders et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of polyurethane adhesive layer disclosed by Saunders et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of polyurethane adhesive layer disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Saunders et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 27 and 30-32, Frisch in view of Hunter et al., Saunders et al. and Ryan et al. disclose transparent laminate as set forth above. Further, Ryan et al. disclose the projectile-resistant transparent laminate comprising the transparent ether-based thermoplastic elastomer layer between glass sheets has thickness of about 0.093 inches to about 0.375 inches, i.e. 2.362 to 9.525 mm (see paragraph 0021). The thickness of transparent ether-based thermoplastic elastomer layer is about 3 mils to about 10 mils, 0.076 to 0.254 mm (see paragraph 0024). Accordingly, the thickness of glass layers together is 2.108 to 9.449 mm (2.108 = 2.362 – 0.254 and 9.449 = 9.525 – 0.076). Given that the glass layers can have same thickness (see paragraph 0021), the thickness of each glass layer is 1.054 to 4.72 mm (1.054 = 2.108/2 and 4.72 = 9.449/2).

Regarding claims 28 and 29, Frisch in view of Hunter et al., Saunders et al. and Ryan et al. disclose transparent laminate as set forth above. Ryan et al. disclose the projectile-resistant transparent laminate comprising the transparent ether-based thermoplastic elastomer layer between glass sheets as noted above.
Further Ryan et al. disclose the thicknesses of the components could be varied to suit the anticipated threat and installation design (see paragraph 0021). The glass sheets provide strength and impact resistance (see paragraph 0021). 
Therefore, as taught by Ryan et al., it would have been obvious to one of the ordinary skills in the art to use each glass layer having thickness including that presently claimed depending on anticipated threat and installation design as well as desired strength and impact resistance, and thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 10, 13-21, 27 and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 9-11 of copending Application No. 16/801,383. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.

Copending application discloses a telehandler. The differences between present application and copending applications are that copending claims (i) disclose an operating arm having gripping equipment, (ii) disclose two glass layers which define an outermost and an innermost surface, (iii) three inner layers of polyurethane, (iv) two inner layers of polycarbonate, (v) do not disclose at least two adjacent layers of the cover are joined by adhesive, and (vi) do not disclose all the adjacent layers of the cover are fixed to the next by an adhesive.
Regarding (i), the specific structure of telehandler of copending application is within the broad disclosure of telehandler of present application.
Regarding (ii), (iii) and (iv), while the copending claims disclose an additional glass layer, additional polyurethane layers and additional polycarbonate layers not recited in the present claims, in light of the open language of the present claims, i.e. comprising, it is clear that the present claims are open to the inclusion of additional layers including a glass layer, polyurethane layers and polycarbonate layers as disclosed in the copending claims, and thereby one of ordinary skill in the art would arrive at the present invention from the copending one. 
Regarding (v) and (vi), given copending application discloses polyurethane layer between glass layer and polycarbonate layer as well as between polycarbonate layer and another polycarbonate layer, the polyurethane layer reads on adhesive as presently claimed, wherein polyurethane layer joins all the adjacent layers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Villalobos et al. (US 2017/0227333 A1) disclose a transparent composite armor having improved ballistic performance (see Abstract).  A composite material comprises two different materials A and B in ABABAB… pattern (alternate) wherein each layer has thickness of from about 5 microns to about 500 microns (i.e. 0.005 to 0.5 mm) and wherein each of material A and B is selected from polycarbonate and polyurethane (see paragraph 0008). That is, the composite material can be polyurethane/ polycarbonate/ polyurethane/ polycarbonate/ polyurethane. Further, a glass strike face can be formed on an exterior surface of the laminate (see paragraph 0032). That is, two exterior layers of the laminate can be glass layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787